ACCEPTED
                                                                                                      06-15-00126-CR
                                                                                           SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                                 9/24/2015 1:35:49 PM
                                                                                                     DEBBIE AUTREY
                                                                                                               CLERK

                                                NO. 06-15-00126-CR

MARTHA RICHTER                                              §        IN THE COURT FILED
                                                                                  OF APPEALS
                                                                                        IN
                                                            §               6th COURT OF APPEALS
                                                                              TEXARKANA, TEXAS
V.                                                          §         FOR THE SIXTH DISTRICT
                                                                            9/24/2015 1:35:49 PM
                                                            §
                                                                                DEBBIE AUTREY
THE STATE OF TEXAS                                          §        OF TEXAS AT TEXARKANA
                                                                                    Clerk



                           Motion To Extend Time For Filing Appellant's Brief

           Appellant, by and through her attorney of record, respectfully requests an extension of

time to file her brief. In support Appellant shows:

           Appellant was convicted for the offense of Driving While Intoxicated in Cause No.

14-11631CR in the County Court at Law No. 2 of Ellis County, Texas, before the Honorable

Gene Calvert. The judgment was dated June 30, 2015. Notice of Appeal was filed on July 2,

2015.

           The present deadline for filing Appellant's brief is September 25, 2015. Appellant

respectfully requests an extension of time until November 24, 2015. No previous

extension of time has been granted. Counsel has had a heavy caseload within the last few

months requiring her appearance in multiple courts in Ellis County. Preparing the trial

dockets have required the great majority of counsel’s time.

           The Reporter’s Record was filed August 4, 2015, in the Tenth Court of Appeals of

Waco, Texas. On this same date, the Tenth Court of Appeals transferred the above cause

to the Sixth District Court of Appeals of Texarkana, Texas. On August 26, 2015, the

certified Clerk’s Record was filed in the Sixth Court of Appeals. The issues in this case
Motion to Extend Time to File Appellant Brief                                             Page 1
                                                        1
are complex and varied. For these reasons, Appellant’s counsel requests a sixty (60) day

extension in which to file Appellant’s brief.

           Additionally, on September 24, 2015, Counsel for Appellant conferred with the

Ellis County District Attorney’s Office, Appellee representing the State of Texas.

Appellee does not oppose this Motion. Appellee does not object to the Court granting

this Motion for the Extension of Time to file the Appellant’s Brief.

           WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that

the time for filing Appellant's brief be extended to November 24, 2015.

                                                              Respectfully submitted,

                                                                     /s/Julissa Martinez
                                                              _________________________________
                                                              Julissa Martinez
                                                              Attorney for Appellant
                                                              STATE BAR NO. 24032580
                                                              107 Kaufman St
                                                              Waxahachie, TX 75165
                                                              972-937-4477
                                                              FAX: 972-937-4485
                                                              jmmartinez@martinezjustice4all.com


                                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing motion has been served on the Ellis
County District Attorney's Office, 300 South Jackson St, Waxahachie, TX 75165, by hand-
delivery or by fax on September 24, 2015.

                                                                    /s/Julissa Martinez
                                                              __________________________________
                                                                    Julissa Martinez

Motion to Extend Time to File Appellant Brief                                             Page 2
                                                          2
                                                NO. 06-15-00126-CR

MARTHA RICHTER                                              §           IN THE COURT OF APPEALS
                                                            §
V.                                                          §             FOR THE SIXTH DISTRICT
                                                            §
THE STATE OF TEXAS                                          §           OF TEXAS AT TEXARKANA

   ORDER ON DEFENDANT’S MOTION FOR SIXTY DAY EXTENSION OF TIME TO
                       FILE APPELANT’S BRIEF
           BE IT REMEMBERED, that on the ______ day of ________________, 2015, came on to be

considered the above and foregoing Motion for Sixty Day Extension of Time to File Appellant’s Brief.

After consideration of the same, it is the opinion of the Court that Defendant's Motion be:

           ( )        DENIED, in whole to which ruling the Defendant accepts.


           ( )        GRANTED, and the Deadline for Appellant to File his Brief is November 24, 2015.

           ( )        GRANTED, __________________________________________________

                      _____________________________________________________________

                      _____________________________________________________________

           ( )        SET FOR HEARING ON THE ______ day of ________________, 2015, at _____

o'clock ____.

           SIGNED: ________________, 2015.


                                                                ______________________________
                                                                JUSTICE PRESIDING




Motion to Extend Time to File Appellant Brief                                                    Page 3
                                                        3